                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JERRY MCKOY,                                         )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:18-CV-125-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court finds good cause has been
alleged for Defendant's Motion to Remand. Accordingly, the Court hereby reverses the
Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the
Commissioner for further proceedings to include a hearing.



This Judgment Filed and Entered on May 9, 2019, and Copies To:
George C. Piemonte                                   (via CM/ECF electronic notification)
Cathleen C. McNulty                                  (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
May 9, 2019                           (By) /s/ Nicole Sellers
                                              Deputy Clerk
